Citation Nr: 0714445	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision in which the RO denied the veteran's claim of 
service connection for a right knee disability.  In December 
2002, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later that same month.

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

In August 2005, the Board denied the appellant's claim for 
service connection for a right knee disability.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2007, 
the Court granted the parties' Joint Motion for Remand (Joint 
Motion), vacating the Board's decision, and remanding the 
claims to the Board for further proceedings consistent with 
the Joint Motion.  

For the reasons expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, the Board 
finds that further RO action on this matter is warranted.

In the Joint Motion, the parties noted that the appellant 
testified in April 2005 that he continued to receive 
treatment for his right knee at the VA Medical Center (VAMC) 
in Durham, North Carolina.  It was indicated that a review of 
the record sowed that the last evidence of record from the 
VAMC was in 2002.  It was also noted that Board indicated in 
its decision that there were additional medical records of 
in-service hospitalizations of the appellant in May and June 
1965 that were not obtained.  The parties agreed the that the 
Board erred by finding that the duty to assist had been 
satisfied in this case, in light of VA's failure to seek this 
outstanding evidence.  It was indicated that on remand, the 
Board must secure or account for the appellant's VA medical 
records and any other medical records indicated by the 
evidence of record.  It is noted that the veteran has 
asserted that he was treated for an injury to the ligaments 
of the right knee with a full cast for approximately six 
weeks at the hospital at Fort Jackson, South Carolina, in the 
spring of 1965.  Accordingly, the RO should attempt to both 
the identified VA treatment records and the records of 
treatment at Fort Jackson and associate them with the claims 
file.

Further, in the Joint Motion, the parties also noted that in 
light of recurrent symptoms of right knee pain and evidence 
of continuity of symptomatology and in-service evidence of a 
right knee injury, which was provided by letters submitted by 
the veteran dated in 1965, the Board erred in failing to 
address why a medical examination or opinion was not required 
to comply with 38 U.S.C § 5103A and 38 C.F.R. § 3.159(c)(4).  
The evidence of record includes copies of letters dated in 
May 1965 submitted by the veteran in which he mentions 
injuring his leg playing softball and being treated with a 
cast at the hospital.  The evidence also includes VA 
treatment records which show complaints of foot and leg pain 
with diagnoses of diabetic peripheral neuropathy.  A May 1999 
entry noted that the veteran reported that the foot and leg 
pain had been present since 1993.  Given the need to obtain 
additional evidence, and in light of the evidence already of 
record, examination to obtain an appropriate medical opinion 
is warranted.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the original claim for service 
connection (as the claim will be .  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, as r, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should obtain from the Durham 
VAMC all outstanding pertinent VA records 
of evaluation and/or treatment of the 
veteran's right knee, from August 2002 to 
the present.   The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the appellant's right knee, 
during service, reported to have taken 
place at the hospital at Fort Jackson, 
South Caroline in the Spring of 1965, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  The RO's efforts 
should include contact with all 
appropriate sources, to include NPRC, as 
well as the hospital located at Fort 
Jackson, South Carolina.  All records 
and/or responses received should be 
associated with the claims file.  The RO 
should also request that the appellant 
submit any copies he may have in his 
possession.

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, 
disability rates and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of the right knee, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-ray studies) should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should identify all 
disability(ies) affecting the veteran's 
right knee.  With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such  disability is medically related to 
in-service injury, as alleged.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss all evidence, including the post-
service treatment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection a right knee disability, in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

